Citation Nr: 1541991	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-28 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an abnormal heart beat.

2.  Entitlement to service connection for a heart murmur.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a lumbar spine disability (back disability).

5.  Entitlement to service connection for a thyroid disability, to include as secondary to a heart disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to April 1983 with
additional service in the Army National Guard

These matters come before the Board of Veterans' Appeals (Board) on appeal from
rating decisions by the Department of Veterans Affairs (VA) Regional Office RO) in Waco, Texas

This case was most recently before the Board in January 2015 when the claims listed above and a service connection claim for a breast condition were remanded for further development.  While the claims were on Remand, in July 2015, the Veteran's service connection claim for a breast condition was granted.  Because she has not appealed the rating or effective date assigned to this disability, no claim regarding this disorder is in appellate status at this time. 

With respect to her remaining claims, additional development was completed.  A July 2015 supplemental statement of the case was issued and the case is once again before the Board. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issue of entitlement to service connection for a thyroid disability, to include as secondary to a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A heart disability or hypertension were not demonstrated within one year of service separation.

2.  The competent and credible evidence fails to establish an etiological relationship between the Veteran's abnormal heart beat, heart murmur, hypertension, or lumbar spine disability and her active service.    


CONCLUSIONS OF LAW

1.  An abnormal heart beat, heart murmur, or hypertension were not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

2.  A lumbar spine disability was not incurred or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Veteran is seeking entitlement to service connection for an abnormal heart beat, a heart murmur, hypertension, and a lumbar spine disability. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or an injury incurred or aggravated by inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106 (West 2014). ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State. 38 U.S.C.A. § 101(22)(a), (c).  The Board notes that the Veteran has not specifically alleged that any of these disorders occurred during any period of ACDUTRA or INACDUTRA service.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran's service treatment records have unfortunately been determined to be missing.  A copy of the Veteran's April 1983 separation examination is of record. The April 1983 separation examination notes a normal clinical evaluation of the Veteran's heart and spine, providing evidence against this claim.  Sinus arrhythmia was noted. 

A review of the post-service medical evidence of record shows that the Veteran was diagnosed with a heart murmur (1995), sinus bradycardia (2009), hypertension (2009) and lumbar spine issues (2009).  The Veteran served on active duty from September 1982 to April 1983.  Such tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis (heart disabilities), indicating problems that began years after service. 

With respect to her heart murmur, sinus bradycardia, and hypertension, the Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect problems related to her hypertension, sinus bradycardia, or heart murmur for several years following separation from service.  

In this regard, the mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In this case, the Board finds that the Veteran did not experience any symptoms of the claimed conditions for many after service.  This long period without problems weighs against the claims.

In this regard, it is important for the Veteran to understand that the post-service medical records provide particularly negative evidence against these claims.   

Significantly, the Veteran has not provided any explanation as to why she delayed seeking treatment or filing claims for her hypertension, abnormal heart beat or heart murmur for many years following separation from service. 

The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that her heart and spine were normal at the time she left service.  

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology of hypertension, an abnormal heart beat, and heart murmur since service lack accuracy and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

The Board has also considered the Veteran's statements regarding continuity of symptoms of her lumbar strain.  However, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  As the Veteran's lumbar strain is not listed under 3.309(a), continuity of symptomatology is simply not applicable in the present case.

Having determined that the Veteran's alleged clinical history regarding onset and continuity of hypertension or a heart disability is not consistent with the evidence, and the Veteran's alleged clinical history regarding onset and continuity of a lumbar spine disability is not relevant, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The evidence does not indicate that her hypertension, lumbar spine disability or heart problems that she has today are connected to service.  The service and post-service evidence provide particularly negative evidence against these claims. 

With respect to the Veteran's claims for hypertension, an abnormal heart beat, and a heart murmur, she was initially provided a March 2010 VA examination.  The Board noted in the January 2015 BVA Remand that this examination was inadequate as rationale was not provided for the etiological opinions issued.  A January 2013 VA examination subsequently provided to the Veteran was also deemed inadequate. 

The Veteran was once again afforded another VA examination in June 2015.  The Veteran was diagnosed with chronic atypical chest wall pain, sinus bradycardia, second degree AV block, and a chronic Grade I systolic murmur.  

With respect to the Veteran's hypertension, after reviewing the Veteran's claims file and performing an examination the VA examiner opined that it was less likely than not that the current diagnosis of essential hypertension manifested in service or within one year thereafter or is otherwise related to her military service, to include her reported symptomatology therein and the assessment of arrhythmia on an April 1983 discharge examination.  The VA examiner noted that blood pressure readings from 2009 to present are well-controlled on a single medication and on her discharge physical examination, dated April 1983, her blood pressure reading was 120/58, which is normotensive.  The VA examiner noted that the Veteran had been diagnosed and began oral medication treatment in 2009.  The VA examiner stated that the identified heart conditions of sinus arrhythmia and sinus bradycardia
were diagnosed at a later date, based on the evidence reviewed, and are not
related to the essential hypertension.  The VA examiner noted that although the Veteran attributes shortness of breath, palpitations, and fatigue to her heart condition and fluctuating blood pressure, there is no evidence of fluctuating blood pressure readings found of record.  It was noted that the Veteran's blood pressure has been well-controlled on her medication since 2009.

With respect to the Veteran's additional claims for heart conditions, the VA examiner opined that it is less likely than not that the current diagnosis of chronic atypical chest wall pain, sinus bradycardia, second degree AV block, or chronic grade I systolic murmur manifested in service or within one year thereafter or are otherwise related to her military service, to include her reported assessment of arrhythmia on an April 1983 discharge examination. 

The VA examiner stated that the diagnosed heart conditions were all discovered and diagnosed after completion of military service, with the heart murmur first detected clinically in 1995, several years after completing military service.  It was noted that on discharge physical examination, dated April 15, 1983, blood pressure reading was 120/58, which is normotensive and pulse was 84.  The VA examiner noted that clinical examination showed normal cardiopulmonary exam findings.  She stated that sinus arrhythmia of AV lock, type I, was not identified until Holter monitoring in 2013 and previous ECG readings from 2009 to 2013 did not indicate an arrhythmia of any type other than sinus bradycardia.  The VA examiner noted that the atypical chest wall pain and palpitations noted by the Veteran since military service can be attributed to Graves' disease and less likely as not related to a cardiac condition. 

Finally, with respect to the Veteran's claim for a lumbar spine disability, the June 2015 VA examiner opined that it was less likely than not that a current lumbar spine disorder was incurred in service or is otherwise medically related to service.  The VA examiner noted that the current clinical examination findings are most consistent with a diagnosis of chronic lumbar spine myofascial strain, with a history of spasms.  The VA examiner noted that the Veteran's April 1983 discharge examination showed normal examination findings for the lumbar spine.  She noted that although the Veteran recalled being treated for a "cyst" in the back region during military service, this condition would not be related physiologically to current myofascial strain symptoms and spasms.  There are no other medical opinions of record. 

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and her hypertension, lumbar spine disability, abnormal heart beat, and/or heart murmur.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of her hypertension, lumbar spine, abnormal heart beat, and heart murmur, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In any event, the probative value of the Veteran's contentions is outweighed by the June 2015 VA medical opinions. 

Additionally, the Veteran has submitted generalized internet articles regarding her claims, the Board places little probative value on these articles as they were written to explain general medical principles, and not the specific facts in this case.  In any event, the probative value is clearly outweighed by the June 2015 VA medical opinions.
 
In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in July 2009 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's available service treatment records, VA medical records and private medical records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

The Board notes that the Veteran's service treatment records, except for her separation examination, have been deemed missing.  A December 2009 Formal Finding was made which determined that the Veteran's service treatment records were unavailable.  The RO listed the dates of request to the appropriate federal department for records.   It was noted that all efforts to obtain the needed military information had been exhausted and further attempts would be futile. 

Information in the claims file reflects that the Veteran was informed in a December 2009 letter of the unavailability of her service treatment records and requested that she submit any service treatment records in her possession.  As such, the Board finds that the RO has satisfied its duty to assist in obtaining the Veteran's in-service treatment records to the extent possible under the circumstances.

The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of missing records, the analysis above has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Next, the Veteran was afforded examinations in March 2010 and January 2013.  The Board subsequently remanded the claims in January 2015 to obtain additional VA examinations and opinions after determining that the March 2010 and January 2013 opinions were inadequate.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner considered all of the pertinent evidence of record, to include her available service separation examination, personal statements and history, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  

The Board finds that the June 2015 VA examinations and opinions obtained adequate address all of the Veteran's contentions and are adequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to her service connection has been met.  38 C.F.R. § 3.159(c)(4).  

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in January 2015.  All the remand actions were accomplished, and the Board finds that there has been substantial compliance with the January 2015 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)

ORDER

Service connection for an abnormal heart beat is denied.

Service connection for a heart murmur is denied.

Service connection for hypertension is denied.

Service connection for a lumbar spine disability is denied.


REMAND

Unfortunately, the Board finds that further development is necessary regarding the Veteran's claim of entitlement to service connection for a thyroid disability, to include as secondary to a heart disability. 

This Veteran's service connection claim for a thyroid disability was remanded in January 2015 for a VA examination and opinion.  The June 2015 VA examiner noted that the Veteran's Graves' disease is an autoimmune disease in which thyroid-stimulating antibodies cause an increase in thyroid function, which is the most common cause of hyperthyroidism prior to military service.  She noted therefore it is "most likely this Veteran developed hyperthyroidism prior to military service."  When addressing the issue of service connection for a pre-existing disability, the correct legal standard to apply is whether there is clear and unmistakable evidence the disability pre-existed service and clear and unmistakable evidence that the pre-existing disability did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disability.

Additionally, somewhat confusing is the fact that the VA examiner noted in the heart section of the exam that the Veteran's assessment of arrhythmia on the April 1983 discharge examination is more likely attributable to palpitations with Graves' disease but then noted in the thyroid section of the exam that there is no evidence found of treatment for hyperthyroidism during military service.

The Board finds that a remand is necessary for a VA addendum opinion to address the legal standard, as discussed above.
 
Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims folder to the examiner who conducted the June 2015 VA examination (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested again to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Following review of the claims file the examiner should provide an opinion on the following:

a)  Whether clear and unmistakable evidence demonstrates that the Veteran entered service with a thyroid disability. 

b)  Whether clear and unmistakable evidence demonstrates that the Veteran's thyroid disability was not aggravated by service. 

All opinions must be supported by a complete rationale in a typewritten report.

2.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.  Then, if warranted, the case should then be returned to the Board for appropriate appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


